 1   TIMOTHY S. LAFFREDI (WI SBN1055133)
 2   Assistant United States Trustee
     United States Department of Justice
 3   Office of the U.S. Trustee
     450 Golden Gate Avenue, Suite 05-0153
 4   San Francisco, CA 94102-3661
     Telephone: (415) 705-3365
 5   Facsimile: (415) 705-3379
 6   Email: timothy.s.laffredi@usdoj.gov

 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
                              UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
10
      In re:                                             Case No: 20-40377 CN
11
      ANAMARIE AVILA FARIAS,                             Chapter 11
12
13
                             Debtor.
14
15
                               AMENDED CERTIFICATE OF SERVICE
16
             I, the undersigned, state that I am employed in the City and County of San Francisco, State
17   of California, in the Office of the United States Trustee, at whose direction the service was made;
     that I am over the age of eighteen years and not a party to the within action; that my business
18   address is 450 Golden Gate Ave, Rm 05-0153, San Francisco, California 94102, that on the date
     set out below, I served a copy of the following:
19
     NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE
20
     VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE
21
     upon each party listed below and on the attached service list by placing such a copy, enclosed in a
22   sealed envelope, with prepaid postage thereon, in the United States mail at San Francisco,
     California, addressed to each party listed below.
23
     Debtor
24   Anamarie Avila Farias
     871 Vine Hill Way
25   Martinez, CA 94533
26   Debtor’s Counsel
     Sarah Lampi Little
27   Kornfield Nyberg Bendes Kuhner & Little
     1970 Broadway #600
28   Oakland, CA 94612

     CERTIFICATE OF SERVICE


     Case: 20-40377      Doc# 12       Filed: 02/20/20   Entered: 02/20/20 09:25:04       Page 1 of 2
 1   Subchapter V Trustee
     Gina Klump
 2   17 Keller Street
     Petaluma, CA 94952
 3
 4           Service of the documents listed above was also accomplished through the Notice of
     Electronic Filing for parties and counsel who are currently on the list to receive email
 5   notice/service for this case.
 6      •   Timothy S. Laffredi timothy.s.laffredi@usdoj.gov, patti.vargas@usdoj.gov
        •   Sarah Lampi Little sarahecf@kornfieldlaw.com
 7      •   Office of the U.S. Trustee/Oak USTPRegion17.OA.ECF@usdoj.gov
 8
            I declare under penalty of perjury that the foregoing is true and correct. Executed at San
 9   Francisco, California on February 20, 2020.
10   By: /s/ Avis Haynes
11         Avis Haynes

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CERTIFICATE OF SERVICE


     Case: 20-40377      Doc# 12     Filed: 02/20/20     Entered: 02/20/20 09:25:04       Page 2 of 2
